          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 1 of 12



                           fUNITED STATES JUDICIAL PANEL ON
                               MULTIDISTRICT LITIGATION


 IN RE JPMORGAN CHASE PAYCHECK                        MDL No. 2944
 PROTECTION PROGRAM LITIGATION

 This Document Relates To: ALL CASES



      SHA-POPPIN GOURMET POPCORN LLC RESPONSE IN OPPOSITION TO
       MOTIONS TO CENTRALIZE AND TRANSFER TO THE SOUTHERN OR
                   CENTRAL DISTRICTS OF CALIFORNIA
       Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the United States

Judicial Panel on Multidistrict Litigation, Plaintiff Sha-Poppin Gourmet Popcorn LLC

(“Plaintiff”) submits this response in support of the two motions requesting that the United States

Judicial Panel on Multidistrict Litigation (the “Panel”) enter an Order centralizing the JPMorgan

Chase Paycheck Protection Program cases presently before the Panel (the “Chase PPP Actions”).

However, Plaintiff opposes transfer of the Chase PPP Actions to either the Central or Southern

Districts of California and, instead, submits that the Northern District of Illinois is a more

appropriate transferee forum for coordinated or consolidated pretrial proceedings.

I.     BACKGROUND

       On March 27, 2020, the Small Business Administration’s (“SBA”) Paycheck Protection

Program (“PPP”)—Congress’s response to the on-going COVID-19 pandemic—was enacted

into law. (Dkt. 1-10 ¶ 3.) The PPP authorized up to $349 billion in forgivable loans to small

business—those with fewer than 500 employees—to cover payroll and other expenses during the

various states’ stay at home orders. (Id. ¶¶ 26-27.) To facilitate the process, the PPP included

structural protections against favoritism to ensure that funds went to these businesses. (Id. ¶ 29.)

Most notably, SBA-approved lenders—including large national banks—were required to collect


                                                  1
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 2 of 12



and process loan applications on a first-come, first-served basis. (Id.) Under this structure, the

clout of any given applicant was to have no effect on whether it received a PPP loan.

       Defendant JPMorgan Chase Bank, N.A. (“Chase”) is an SBA-affiliated lender authorized

to process PPP loan applications. (Id. ¶ 32.) As one of the nation’s largest banking institutions,

Chase knew that it would receive tens of thousands of applications for PPP loans, including from

(i) small businesses like Plaintiff requesting relatively small amounts (e.g., less than $50,000);

(ii) its larger and more prestigious business partners, like the companies operating the nationwide

chain of Ruth’s Chris Steakhouses, RCSH Operations, LLC and RCSH Operations, Inc.

(together, “Ruth’s Chris”); and (iii) clients with significant political clout, like Phunware, Inc., a

vendor for President Trump’s reelection campaign that named a former JPMorgan Chase

executive as its corporate board chair the day after Congress passed the PPP loan program. (Id.

¶¶ 35, 39-50.)

       Faced with the choice of helping small businesses or furthering its own interests, Chase

put its thumb on the scale and funneled PPP money to its favored and more lucrative clients. (Id.

¶¶ 50-51.) To this end, and even though it was required to process PPP loan applications on a

first-come, first-served basis, Chase decided to process the loan applications of its favored

customers first and only then move onto the smaller businesses that were relying on a PPP loan

to pay employees and stay in business. (Id. ¶ 51.) As the New York Times reported:

       At Chase, the nation’s largest bank, nearly all private and commercial banking
       clients who applied for a small-business loan got one, whereas only one out of every
       15 retail banking customers who sought loans was successful. . . . The two-tiered
       system paid off for well-to-do customer: By the time the [PPP] ran out of money .
       . . many top clients of national and regional banks had already had their loans
       approved.

(Id. ¶ 37.) As a result of Chase’s favoritism, large and well-connected clients—like Ruth’s Chris

and Phunware—had their loans approved. (Id.) But smaller businesses, like Plaintiff, were left


                                                   2
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 3 of 12



wanting. (Id.) Thus, even though Ruth’s Chris operates more than $450 million in annual

revenue, has 150 locations nationwide, and more than 5,700 employees, Chase helped it receive

two PPP loans for a total of $20 million. (Id. ¶¶ 40-41) A similar story played out for Phunware:

it submitted its PPP application through Chase relatively late in the process, but, presumably

because of its status in relation to the bank and the President, was still approved for a nearly $3

million PPP loan through Chase. (Id. ¶ 47.)

       Plaintiff, like so many other small businesses, attempted to apply for a PPP loan through

Chase on the first day applications were open, but was unable to secure any funds. (Id. ¶¶ 59-63.)

Once news broke about Chase’s practice of not processing PPP loan applications on a first-come,

first-served basis, Plaintiff filed suit on its own behalf and on behalf of a national class of

similarly situated businesses. Unique among the other cases that have been filed, Plaintiff’s

lawsuit also alleges a defendant class of loan recipients that received PPP funds as a result of

Chase’s misadministration of the program. (Id. ¶¶ 76-83.)

II.    ARGUMENT

       Plaintiff agrees that the Chase PPP Actions meet the criteria set out by 28 U.S.C. §

1407(a) for coordinated or consolidated pretrial proceedings, but proposes that the centralized

cases be transferred to Judge Kennelly of the Northern District of Illinois—a forum that is better

suited to efficiently and conveniently address the nationwide issue presented here.

       A.      The Chase PPP Actions Should Be Centralized.

       Under 28 U.S.C. § 1407(a), “when civil actions involving one or more common questions

of fact are pending in different districts, such actions may be transferred to any district for

coordinated or consolidated pretrial proceedings.” Id. The Panel makes such transfers when in

furtherance of the “convenience of the parties and witnesses” and when transfer will “promote



                                                   3
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 4 of 12



the just and efficient conduct of such actions.” Id. Generally speaking, the transfer of actions to a

single forum under Section 1407 is appropriate where two criteria are present: (i) questions of

fact common to all the centralized actions and (ii) the possibility of overlapping or inconsistent

pretrial determinations—specifically including conflicting class certification decisions—by

different courts. In re Ford Motor Co. Speed Control Deactivation Switch Prods. Liab. Litig.,

398 F. Supp. 2d 1365, 1367 (J.P.M.L. 2005) (Addressing actions’ “common factual core” and

noting that “[t]ransfer under Section 1407 will offer the benefit of placing all actions in this

docket before a single judge who can structure pretrial proceedings to accommodate all parties'

legitimate discovery needs while ensuring that the common party and witnesses are not subjected

to discovery demands that duplicate activity that will or has occurred in other actions”); In re

LTV Corp. Secs. Litig., 470 F. Supp. 859, 862 (J.P.M.L. 1979) (“Transfer under Section 1407 is

thus necessary to prevent duplicative discovery efforts and eliminate the possibility of

inconsistent pretrial rulings.”).

        Both considerations favor centralization of the Chase PPP Actions in one district court

before one district judge. First, all the cases derive from the same factual core: the manner in

which Chase processed PPP loan applications. For each case, Chase’s liability turns on factual

allegations that the bank did not process PPP loan applications on a first-come, first-served basis,

or otherwise did not follow the guidelines mandated by Congress. While there is some variance

between the individual actions—e.g., one alleges that other major banks colluded to deny funds

to small businesses, (dkt. 1-8), while another alleges that Chase withheld commissions from

agents that helped businesses apply for PPP loans, (dkt. 1-9)—each turns on facts concerning

Chase’s administration of the PPP.




                                                  4
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 5 of 12



        Second, and given this common factual predicate, the Chase PPP Actions all raise

overlapping legal and factual issues that, absent centralization, stand to result in conflicting

pretrial rulings. Among other determinations, each of the Chase PPP Actions will answer several

factual questions (e.g., concerning Chase’s administration of the PPP) and key legal ones. The

legal questions include, of course, whether Chase’s conduct gives rise to liability to small

businesses like Plaintiff, whether under any state’s statutory scheme or pursuant to traditional

common law remedies. And they also include important procedural questions, most notably

whether the facts and legal theories presented here are suitable for class treatment under Rule 23

of the Federal Rules of Civil Procedure. Either consideration is sufficient to support

centralization. See, e.g., In re Southeastern Milk Antitrust Litig., 530 F. Supp. 2d 1359, 1360

(J.P.M.L. 2008) (coordinating and transferring actions where all actions shared factual questions,

citing the need to prevent inconsistent rulings “especially with respect to class certification”); In

re LTV Corp. Secs. Litig., 470 F. Supp. at 862 (citing In re First Nat’l Bank, Heavener,

Oklahoma (First Mortg. Revenue Bonds) Secs. Litig., 451 F. Supp. 995, 997 (J.P.M.L.1978))

(“An additional justification for transfer is the fact that several of the actions before the Panel . . .

have been brought on behalf of similar or overlapping classes . . . . It is desirable to have a single

judge oversee the class action issues in all these actions to avoid duplicative efforts and

inconsistent rulings in this area.”); In re Sugar Indus. Antitrust Litig., 395 F. Supp. 1271, 1273

(J.P.M.L. 1975) (noting that the Panel has “consistently held that transfer of actions under

Section 1407 is appropriate, if not necessary, where the possibility of inconsistent class

determinations exists”).




                                                    5
           Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 6 of 12



       In sum, transfer to and coordination before one district court will result in a standardized

and efficient process for disposing of the factual and legal issues across all of the Chase PPP

Actions.

       B.      The Northern District of Illinois is the Most Appropriate Transferee Forum.

        The Panel’s selection of a transferee court is guided by the underlying statutory goal of

Section 1407(a): “the convenience of parties and witnesses [to] promote the just and efficient

conduct of such actions.” In keeping with this objective, the Panel primarily considers (i) the

geographical proximity of the proposed forum to the parties, witnesses, and other evidence and

(ii) the availability of an experienced and capable judge, along with other factors, such as the

scope of the constituent cases and whether any are more advanced in terms of discovery. Given

the facts and circumstances common to the Chase PPP Actions, transfer to a more geographically

central location, like the Northern District of Illinois, best fits the objectives of Section 1407(a).

               1.      The Northern District of Illinois presents a convenient forum for
                       centralized pretrial proceedings.

       The Northern District of Illinois would, particularly in comparison to the proposed

California forums, be far more conducive to the convenient and efficient administration of these

overlapping class actions. As discussed here and in the other papers filed before the Panel,

because Chase is a large national bank, its administration (and alleged misadministration) of the

PPP has national significance. Chase’s decisions and policies about which PPP loan applications

to process affected businesses across the country, including California companies like Hyde-

Edwards Salon & Spa or Cyber Defense Group (dkts. 1-5, 1-6), midwestern businesses like Sha-

Poppin Gourmet Popcorn LLC or Shiny Strands, Inc. (dkts. 1-10, 1-11), or businesses from New

York like Ryan M. Kull Licensed Clinical Social Work LLC (dkt. 1-12). The national impact of

Chase’s conduct is evidenced by the cases filed—and continuing to be filed—across the country:


                                                   6
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 7 of 12



this MDL presently includes cases from California, two from the Northern District of Illinois,

along with cases filed in New York, New Jersey, Florida, and Texas. (See dkts. 1-5 – 1-13, 15,

57.)

        In other MDLs with national significance, the Panel has recognized the Northern District

of Illinois—which is centrally located in the United States in a robust urban center—as an

appropriate transferee forum. In re McDonald’s French Fries Litig., 444 F. Supp. 2d 1342, 1343

(J.P.M.L. 2006), adhered to, 545 F. Supp. 2d 1356 (J.P.M.L. 2008) (“[G]iven the geographic

dispersal of the constituent actions, the Northern District of Illinois offers a relatively

geographically central and accessible forum for this litigation.”). See also In re: Watson Fentanyl

Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1352 (J.P.M.L. 2012) (Selecting the Northern

District of Illinois as an appropriate transferee forum where “actions have been filed throughout

the country regarding a product marketed nationwide.”); In re: Text Messaging Antitrust Litig.,

588 F. Supp. 2d 1372, 1373 (J.P.M.L. 2008) (noting that the Northern District of Illinois

“provides a relatively central forum for this nationwide litigation”); In re Wireless Tel. 911 Calls

Litig., 259 F. Supp. 2d 1372, 1373–74 (J.P.M.L. 2003) (“Given the dispersed location of

constituent actions, no district stands out as the focal point for this nationwide docket. On

balance, we conclude that the Northern District of Illinois is an appropriate transferee forum for

this litigation.”); In re “Factor VIII or IX Concentrate Blood Prods.”, Prod. Liab. Litig., 853 F.

Supp. 454, 455 (J.P.M.L. 1993) (“[S]electing the Northern District of Illinois as the transferee

forum, [and noting] that . . . Chicago is a geographically central location for this nationwide

litigation”).

        In addition to its central location, the Northern District of Illinois is closer—and, thus,

more convenient—to the witnesses and other evidence that will be common to each of the Chase



                                                   7
          Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 8 of 12



PPP Actions. While the individual businesses affected by Chase’s conduct are spread across the

country, because the PPP applications were processed online (rather than in person at individual

branch locations), the evidence and witnesses relative to those businesses’ legal claims will

primarily reside with Chase, who is headquartered in Ohio (for JPMorgan Chase Bank) or New

York (for JPMorgan Chase & Co.). (Dkt. 1-5 ¶¶ 12-13.) The physical proximity of Chicago to

the more substantial body of witnesses and evidence for this case makes Northern District of

Illinois far preferable to either the Central or Southern Districts of California. In re: Ford Motor

Co. Defective Spark Plug & 3-Valve Engine Prods. Liab. Litig., 844 F. Supp. 2d 1375, 1376–77

(J.P.M.L. 2012) (“Moreover, [the Northern District of Ohio] is significantly closer to Ford's

Michigan headquarters, where potentially relevant documents and witnesses may be found, than

is the other proposed transferee forum, the Central District of California.”); In re Nat’l

Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379–80 (J.P.M.L. 2017) (selecting Ohio has a

transferee court because the midwestern state “[t]he Northern District of Ohio presents a

geographically central and accessible forum that is relatively close to defendants’ various

headquarters in New York, Connecticut, New Jersey and Pennsylvania.”). Similarly, while the

constituent plaintiff businesses are spread throughout the country (as are their individual

attorneys), the attorneys representing Chase are headquartered in Chicago—a fact that will

further cut down on the amount of overall travel required as centralized pretrial proceedings

unfold. (See dkts. 12, 13.)

       Further, and as with other major metropolitan areas, Chicago’s infrastructure—including

its availability of travel, lodging, and legal support services—will benefit the scope of the cases

presented here. See In re WorldCom, Inc., Sec. & “Erisa” Litig., 226 F. Supp. 2d 1352, 1355

(J.P.M.L. 2002) (Selecting New York City as transferee forum and noting that “a litigation of



                                                  8
           Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 9 of 12



this scope will benefit from centralization in a major metropolitan center that is well served by

major airlines, provides ample hotel and office accommodations, and offers a well developed

support system for legal services.”). Likewise, the Northern District of Illinois is equipped with

courtroom technology and procedures that not only helps with regular presentations at hearings,

but can also facilitate remote hearings and conferences as the pandemic continues to limit the

availability of in-person appearances. See N.D. Ill. Courtroom Technology,

https://www.ilnd.uscourts.gov/Pages.aspx?page=CourtRoomTechnology (last visited May 28,

2020).

         In short, transfer to a geographically central location like the Northern District of Illinois

will require less travel for less people. Given the country’s—and the world’s—current state of

affairs, that is an outcome to be embraced.

                2.      Judge Kennelly of the Northern District of Illinois is an experienced
                        and available MDL jurist.

         The Panel’s other primary consideration when selecting a transferee forum is the

availability of an experienced MDL judge. Here, the Honorable Matthew Kennelly of the

Northern District of Illinois would make an ideal choice.1

         Judge Kennelly has been repeatedly identified by the Panel as “an experienced MDL

jurist.” In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d at 1352. Given his

reputation and ability to manage complex MDL dockets, the Panel has transferred multiple

MDLs to Judge Kennelly’s courtroom. See, e.g., In re: AndroGel Prods. Liab. Litig., 24 F. Supp.



1
        The Honorable Joan B. Gottschall, who was assigned the Sha Poppin matter in the
Northern District of Illinois, (dkt. 1-10), would make an equally appropriate transferee judge. See
In re: Navistar Maxxforce Engines Mktg., Sales Practices & Prod. Liab. Litig., 67 F. Supp. 3d
1382, 1384 (U.S. Jud. Pan. Mult. Lit. 2014) (“The Honorable Joan B. Gottschall, to whom we
assign these actions, is an experienced transferee judge who will steer this litigation on an
efficient and prudent course.”).
                                                    9
         Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 10 of 12



3d 1378, 1380 (J.P.M.L. 2014) (transferring MDL to Judge Kennelly and noting “[w]e are

confident that he will steer this litigation on a prudent course.”); In re Navistar 6.0 L Diesel

Engine Prods. Liab. Litig., 777 F. Supp. 2d 1347, 1348 (J.P.M.L. 2011) (transferring MDL to

Judge Kennelly and noting that he “can effectively manage this litigation”); In re: Text

Messaging Antitrust Litig., 588 F. Supp. 2d at 1373 (noting that Judge Kennelly has the

“experience to steer [the MDL] docket on a prudent course.”) In terms of availability and fit,

Judge Kennelly only has one MDL pending before him, Pending MDLs by District as of May 15,

2020, https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-May-

15-2020.pdf, and was assigned one of the Chase PPP Actions, (dkt. 1-11). Further, the docket of

the Northern District of Illinois shows no indications that it is overburdened and, as the Panel has

previously recognized, has “the resources available to manage [a complex multidistrict]

litigation.” In re ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007).

       As such, there is every reason to believe that Judge Kennelly would make a suitable

transferee judge and, as he has with several other complex MDLs, “steer this litigation on a

prudent course.” In re: Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d at 1352.

               3.      Other considerations support transfer to the Northern District of
                       Illinois.

       While the centrality and availability of an experienced MDL judge are the most relevant

considerations for selecting a transferee forum, other factors support transfer to the Northern

District of Illinois as well. For example, the Panel has found that transfer to a district that

includes a case with broad allegations—ones that encompass the other constituent MDL cases—

is appropriate. See, e.g., In re Midland Nat’l Life Ins. Co. Annuity Sales Practices Litig., 484 F.

Supp. 2d 1355, 1356 (J.P.M.L. 2007) (“Although either of the suggested districts would be an

appropriate transferee forum for this litigation, the Panel has selected the Central District of


                                                  10
         Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 11 of 12



California, because the California action appears to be slightly broader and somewhat more

procedurally advanced than the Iowa action.”); In re S. Pac. Transp. Co. Emp’t Practices Litig.,

429 F. Supp. 529, 531 (J.P.M.L. 1977) (transferring to district with the “action containing the

broadest allegations”). Here, movants’ cases are limited in scope: both allege claims on behalf of

a statewide (Californian) class. (See dkts 1-5 ¶ 53 and 1-6 ¶ 43.) Plaintiff’s complaint, in

contrast, asserts claims on behalf of a national class that encompasses claims and discovery

relevant to movants’ cases. (Dkt. 1-10 ¶ 70.) Moreover, Plaintiff additionally alleges claims

against a nationwide defendant class, which presents a host of factual and legal issues that are

not present in either of the California actions. (Dkt. 1-10 ¶ 76.) Accordingly, the breadth of

Plaintiff’s case also supports transfer to the Northern District of Illinois.

        Finally, the fact that the Chase PPP Actions were all filed within days of each other and,

thus, none is more procedurally advanced than any other, means that the “first-filed”

consideration identified by movant Cyber Defense Group, LLC should not weigh heavily—or at

all—in the Panel’s decision. (See dkt. 5-1 at 10 (citing In re Household Good Movers Antitrust

Litig., 502 F. Supp. 2d 1356, 1357 (J.P.M.L. 2007)).) To be sure, assigning more weight to the

choice of the first-filed action is often appropriate because, as the longest pending litigation, the

initial action will have made significant progress in the litigation (e.g., in terms of discovery or

pretrial rulings), at least in comparison to cases filed months, or even years, later. See, e.g., In re:

Ford Motor Co. Defective Spark Plug & 3-Valve Engine Prod. Liab. Litig., 844 F. Supp. 2d at

1376 (transferring to home district of first-file case, and noting “[t]he first-filed action, which

was filed in this district more than a year before the next most recent action, is proceeding

apace.”); In re: Activated Carbon-Based Hunting Clothing Mktg. & Sales Practices Litig., 626 F.

Supp. 2d 1358, 1359 (J.P.M.L. 2009) (transferring to home district of first-filed case, noting that



                                                  11
         Case ILN/1:20-cv-02523 Document 26 Filed 05/29/20 Page 12 of 12



the litigation’s “discovery and other pretrial proceedings already completed . . . can inure to the

benefit of the newly-filed actions.”). But here, all the Chase PPP Actions were filed within days

of each other, and the only “progress” made by the Cyber Defense case is an agreement

extending Chase’s deadline to answer the complaint. See Cyber Defense Group, LLC et al v.

JPMorgan Chase et al, No. 20-cv-03589, dkt. 15 (C.D. Cal. May 14, 2020). Further, because

Chase’s conduct affected businesses in every state, here, the Central District of California has

“no special connection to either the parties or the litigation’s subject matter.” See In re: Halftone

Color Separations ('809) Patent Litig., 547 F. Supp. 2d 1383, 1385 (J.P.M.L. 2008). Under the

circumstances, Plaintiff respectfully submits that any “first-filed” consideration should not

outweigh the practical benefits that a more central location, like the Northern District of Illinois,

would carry as a forum for centralized pretrial proceedings.

III.   CONCLUSION

       For all the reasons stated above, Plaintiff respectfully requests that the Panel enter an

Order consolidating the cases before the Panel in MDL No. 2944 and transferring the Chase PPP

Actions to the United States District Court for the Northern District of Illinois.

                                                       Respectfully submitted,

                                                       EDELSON PC

Dated: May 29, 2020                              By: /s/Benjamin H. Richman

                                                      Benjamin H. Richman
                                                      brichman@edelson.com
                                                      EDELSON PC
                                                      350 North LaSalle Street, 14th Floor
                                                      Chicago, Illinois 60654
                                                      Tel: 312.589.6377
                                                      Fax: 312.589.6378

                                                      Attorney for Plaintiff



                                                 12
